FILED
                                                                                      COURT OF APPEALS
                                                                                             DIVISION II

                                                                                     2011i JUL - I        1111 8 : 149

                                                                                     STATE OF WASHINGTON


                                                                                                   P TY




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON.

                                                  DIVISION II

STATE OF WASHINGTON,                                                              No. 44265 -5 -II


                                         Respondent,


          v.



SEAN P. STOLL,                                                            UNPUBLISHED OPINION


                                         Appellant.


           WoRSwIcK, J. —          Sean Stoll was convicted of two counts of first degree rape of a child.

He appeals, arguing that ( 1) the trial court violated the prohibition against double jeopardy by

failing to instruct the jury that each count must be based on a separate and distinct act, (2) the
                          instructions                defined the                doubt   standard, ( 3)   the trial court
trial   court' s   jury                  improperly                 reasonable




erred by imposing legal financial obligations because substantial evidence fails to support the
trial court' s boilerplate finding that Stoll has an ability to pay, and ( 4) the trial court erred by

imposing four community custody conditions. We accept the State' s concession that the

community custody conditions were erroneous, but we reject the remaining arguments raised in
Stoll'   s appeal.
No. 44265 -5 -II



           In   a pro se statement of additional grounds (               SAG), Stoll further contends that ( 5) the trial


court violated his right to trial by an impartial jury by failing to excuse a potential juror for

cause, (   6) insufficient   evidence supports          his   convictions, (   7) the trial court erroneously admitted

a videotaped       interview   with   the   victim, (   8) Stoll' s counsel had a conflict of interest, and ( 9) the


prosecutor committed misconduct by calling a clinician to testify and Stoll' s counsel was

ineffective for failing to object. None of the claims in Stoll' s SAG warrant reversal.

Accordingly, we affirm Stoll' s convictions and remand his judgment and sentence to the trial

court to strike the erroneous community custody conditions.

                                                              FACTS


           In 2008, nine -
                         year -old S. J. reported to her father and stepmother that she had been

sexually assaulted several months prior by her cousin, Stoll. At that time, Stoll' s mother had

been living with S. J.' s family, and Stoll sometimes stayed with them. When Stoll stayed the

night, he slept in the living room with S. J., S. J.' s two brothers, and Stoll' s mother.

           S. J. disclosed to her father, stepmother, and grandmother that Stoll had put his finger on

or inside her anus once during the night. S. J. also described an incident to her friend and then to

the friend' s grandmother.


           S. J. then participated in a videotaped interview with Detective Shellee Stratton. S. J. told

Detective Stratton that as part of a routine that lasted about a week, Stoll had touched her vagina

with   his hand     and penetrated     her   vagina with       his   penis.   S. J. said Stoll did this in the living room

during the early morning while others were sleeping. S. J. was also examined by a clinician, who
 opined that S. J.' s genitalia appeared normal.




                                                                     2
No. 44265 -5 -II


          Stoll was first tried on an amended information for two counts of first degree rape of a


child, but the jury could not reach a verdict. A second trial ended with two convictions, which

we vacated    in   a previous appeal.'     See State v. Stoll, noted at 168 Wash. App. 1042, slip op. at 1

 2012).


          On a third amended information, the State tried Stoll a third time for two counts of first

degree rape of a child. The third amended information based both counts on acts that occurred

between April 24, 2006, and March 31, 2007, and based each count on " a[ n] act separate and

distinct from" the other count. Clerk' s Papers ( CP) at 46.


          During voir dire, Stoll moved to excuse a potential juror for cause. The trial court denied

this motion, and Stoll ultimately used a peremptory challenge to excuse the potential juror.

          During the third trial, S. J. testified that in addition to putting his finger in her anus, Stoll
put his penis in her vagina. She further testified that she reported to her father and her

grandmother        that Stoll had " had   sex" with   her. Report   of   Proceedings ( RP) ( Sept. 27, 2012) at


273.


          By the time of the third trial, Detective Stratton had suffered a disability and was unable

to testify. Another detective, who had observed the interview, authenticated the videotape before

it was published to the jury. The clinician who examined S. J. also testified.

          Stoll requested a jury instruction that would inform the jury that each count was based on

 a separate and distinct act. The trial court refused this instruction, reasoning that it was clear




 1 In Stoll' s second trial, evidence of his prior sex offense conviction was admitted under RCW
 10. 58. 090, which was held to be unconstitutional in State v. Gresham, 173 Wash. 2d 405, 413, 269
P.3d 207 ( 2012).




                                                           3
No. 44265 -5 -II


from positioning of the Petrich instruction that each count involved a separate act. The trial

court gave a pattern instruction defining reasonable doubt.

           The jury found Stoll guilty of both counts. In addition to a term of confinement, the

judgment and sentence imposed various community custody conditions. Among these

conditions were four which required Stoll to ( 1) pay for S. J. and her immediate family to receive

counseling, ( 2)       submit to penile plethysmograph testing on the request of his community

corrections officer, (      3) comply with various alcohol- related conditions, and ( 4) refrain from

unsupervised use of         the internet. The     trial court further   ordered, "   A   restitution   hearing ...   shall




be   set   by the prosecutor    or   by the   court."   CP at 13. But the trial court did not hold a restitution


hearing or enter a restitution order.

            Stoll appeals his convictions and these four community custody conditions in the

judgment and sentence.


                                                        ANALYSIS


                                                  I. DOUBLE JEOPARDY


            Stoll first argues that his two convictions violate the constitutional prohibition against


double jeopardy because the trial court's jury instructions did not apprise the jury that it must



2
    See State    v.   Petrich, 101 Wash. 2d 566, 572, 683 P.2d 173 ( 1984).            The Petrich instruction here
 stated,

                     The State alleges that the defendant committed acts of rape of a child in
            the first degree on multiple occasions. To convict the defendant on any count of
            rape of a child in the first degree, one particular act of rape of a child in the first
            degree must be proved beyond a reasonable doubt, and you must unanimously
            agree asto which act has been proved. You need not unanimously agree that the
            defendant committed all the acts of rape of a child in the first degree.
 CP   at   42.
No. 44265 -5 -II



base each conviction on a separate and distinct act. We disagree because it was manifestly clear

to the jury that each count was based on a separate and distinct act.

           The double jeopardy clause protects a defendant from being convicted of multiple

offenses that are identical in fact and law. State v. Calle, 125 Wash. 2d 769, 777, 888 P.2d 155

 1995).     But the double jeopardy clause is not violated when two counts arise from separate and

distinct   acts.   State   v.   Mutch, 171 Wash. 2d 646, 662 -63, 254 P.3d 803 ( 2011).               We review an


alleged double jeopardy violation de novo. Mutch, 171 Wash. 2d at 661 -62.

           When multiple counts of the same crime allegedly occurred within the same charging

period, the trial court' s jury instructions are flawed if they do not inform the jury that each

conviction must be based on a separate and distinct act; this flaw creates the possibility of a

double     jeopardy    violation.     Mutch, 171 Wash. 2d       at   662 -63.   The jury instructions here are flawed

because the trial court did not instruct the jury of its obligation to find a separate and distinct act

to support each conviction.



           To determine whether the flawed jury instructions violated the prohibition against double

jeopardy, we look beyond the jury instructions and examine the entire record to determine
whether     the    convictions     actually   rested on separate and     distinct    acts.   3 Mutch, 171 Wash. 2d at 663-

64. "[ O] ur      review   is   rigorous and    is among the   strictest,"   and we must determine whether it was




 3 Neither a " separate crime" instruction nor a unanimity instruction can cure a failure to instruct
 the jury that each crime must be based on a separate and distinct act, unless it specifies that each
 crime requires proof of a          different   act.   Mutch, 171 Wash. 2d       at   663. Thus, the trial court' s other
 instructions do not bear on our analysis.




                                                                  5
No. 44265 -5 - II


                                                                                                                        4
manifestly      clear   to the   jury that the   multiple counts were      based   on separate and   distinct   acts.




Mutch, 171 Wash. 2d at 664.


          In Mutch, our Supreme Court' s review of the record disclosed " a rare circumstance


where, despite deficient jury instructions, it is nevertheless manifestly apparent" that each

conviction was       based       on a separate and    distinct   act. 171 Wash. 2d at 665. There, the defendant


was charged with five counts of rape, and the alleged victim testified to five separate episodes of

rape. Mutch, 171 Wash. 2d at 665. In its closing argument, the State discussed each of the five

separate episodes.         Mutch, 171 Wash. 2d          at   665. The defense argued that the five sexual acts were


consensual but did not deny that they occurred. Mutch, 171 Wash. 2d at 665.

          Similarly, in State        v.   Pena Fuentes, 179 Wash. 2d 808, 825 -26, 318 P.3d 257 ( 2014),             our




Supreme Court held that a flawed jury instruction did not result in a double jeopardy violation.

The defendant was convicted of one count of rape of a child and two counts of child molestation


for acts occurring within the same time period. Pena Fuentes, 179 Wash. 2d at 823. The Pena

Fuentes court placed great weight on the State' s closing argument, which clearly distinguished

the    acts                  child rape     from those constituting       child molestation. 179 Wash. 2d at 825 -26.
              constituting


Further, the defendant challenged only the alleged victim' s credibility, not the number of acts or

whether they overlapped. Pena Fuentes, 179 Wash. 2d at 825 -26.




 4
     Mutch did not decide whether a reviewing court should conduct a de novo review of the entire
                                                                  harmless 171 Wash. 2d at 664 - &
                                                                                                                 65
 record or,     alternatively, apply the         constitutional              error standard.


 n.6. But in a more recent case involving this same instructional error, our Supreme Court
 conducted a de novo review of the record. See State v. Pena Fuentes, 179 Wash. 2d 808, 823 -26,
 318 P.3d 257 ( 2014). We follow Pena Fuentes' s lead and do not apply the constitutional
 harmless error standard here.




                                                                  6
No. 44265 -5 -II



         Having conducted the searching review required by Mutch, we acknowledge that the

record here contained conflicting evidence as to the number of acts that occurred. S. J. testified

that Stoll penetrated her vagina with his penis and penetrated her anus with his finger on more

than   one occasion over "[ a] couple of weeks."                 RP ( Sept. 27, 2012) at 276. Likewise, in her


videotaped interview with Detective Stratton, S. J. stated that Stoll " always" touched her during

the night in a routine lasting about a week. Ex. 4 at 7. But S. J. testified in court that she had told

Detective Stratton that it did not happen every night over the week. And S. J. further admitted on

cross -examination that in an earlier trial she had stated both that Stoll touched her only once and

more   than   once.   In   addition,   S. J.   reported   only   a single act     to   other witnesses —her   father,


stepmother, and grandmother —who                  testified to    S. J.'   s statements.   Stoll argued that in light of the


conflicting evidence, the jury should disbelieve S. J. entirely and, accordingly, find him not

guilty. Thus, he challenged only the alleged victim' s credibility. See Pena Fuentes, 179 Wash. 2d
at 825 -26.


          However, like the court in Pena Fuentes, we find that the closing arguments made it

manifestly clear to the jury that each count was based on a separate and distinct act. The State
argued, "[    S. J.] testified it happened       on more --      more than one occasion. So it happened at least

twice."   RP ( Oct. 2, 2012) at 486. On rebuttal, the State further argued that the jury should .find

 Stoll guilty of both counts because the evidence established " that Sean Stoll put his penis in her
 vagina and put     his finger in her      anus."    RP ( Oct. 2, 2012) at 507. Most clearly, Stoll' s attorney

 told the jury that " to convict you have to conclude unanimously beyond a reasonable doubt that
 this happened twice on two separate dates" within the charging period. RP ( Oct. 2, 2012) at 491.

 Stoll' s attorney further argued,



                                                                   7
No. 44265 -5 -II



         I' m just saying to convict of one count you have to agree, all of you, it happened
         on [ a   day   within   the charging   period].     And then to convict on the other count you
         have to find unanimously beyond a reasonable doubt that a separate incident
         happened. I' m       not   saying   you   have to   agree on a particular   day.   But you have to
         agree that at least two [ incidents happened].


RP ( Oct. 2, 2012) at 499.


         In light of the closing arguments, the record is manifestly clear that Stoll' s two

convictions are based on separate and distinct acts. Despite the trial court' s instructional error,

Stoll' s convictions on both counts did not violate the double jeopardy clause.

                                      II. REASONABLE DOUBT INSTRUCTION


         Stoll next argues that the trial court' s reasonable doubt instruction violated his right to

due process by misstating the reasonable doubt standard. This argument lacks merit.
         We review claimed instructional errors de novo and in the context of the instructions as a

whole.    State   v.   Brett, 126 Wash. 2d 136, 171, 892 P.2d 29 ( 1995).           Jury instructions are proper

when they inform the jury of the•applicable law, are not misleading, and allow each party to

argue its theory of the case. State v. Bennett, 161 Wash. 2d 303, 307, 165 P.3d 1241 ( 2007).

         A trial court must instruct the jury that the State bears the burden to prove each element

of a criminal offense beyond a reasonable doubt. Bennett, 161 Wash. 2d at 307 ( citing Victor v.

Nebraska, 511 U.S. 1, 5 - 6, 114 S. Ct. 1239, 127 L. Ed. 2d 583 ( 1994)). It is reversible error to


instruct the jury in a manner that relieves the State of this burden. Bennett, 161 Wash. 2d at 307

 citing Sullivan v. Louisiana, 508 U.S. 275, 280 -81, 113 S. Ct. 2078, 124 L. Ed. 2d 182 ( 1993)).
         Here, the trial court' s reasonable doubt instruction stated,

                       The defendant has      entered   a plea of not   guilty.    That plea puts in issue

          every element of the crime charged. The State of Washington is the plaintiff and
          has the burden of proving each element of the crime beyond a reasonable doubt.
No. 44265 -5 - II



                       A        defendant        is   presumed          innocent.          This   presumption       continues

             throughout the entire trial unless during your deliberations you find it has been
             overcome by the evidence beyond a reasonable doubt.
                       A reasonable doubt is one for which a reason exists and may arise from
             the    evidence or        lack   of evidence.         It is such a doubt as would exist in the mind of
             a reasonable person after fully, fairly and carefully considering all of the evidence
             or lack of evidence. If, after such consideration, you have an abiding belief in the

             truth of the charge, you are satisfied beyond a reasonable doubt.

CP     at   33.    This instruction was based on the pattern jury instruction, which makes the last
                            5
sentence optional.               11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:

CRIMINAL 4. 01,            at   85 ( 3d    ed.   2008) ( WPIC).


             Challenging the trial court' s inclusion of the optional last sentence, Stoll argues that the

instruction         misstated        the   reasonable      doubt   standard    by   referring to "`   an abiding belief in the truth

of the charge. "'          Br.    of   Appellant      at   24 ( quoting CP     at   33).   According to Stoll, this phrase

     encourages the jury to undertake an impermissible search for the truth and invites the error

identified in [ State           v.   Emery,      174 Wash. 2d 741, 278 P.3d 653 ( 2012)]."               Br. of Appellant at 24.


This argument is contrary to well settled law.

              The error identified in Emery occurred during closing argument when the prosecutor

                                              truth"   by finding       the defendants guilty. 174 Wash. 2d at 751; see 174
urged       the    jury to " speak the

                                                            to determine the truth                   happened ...      Rather, a
 Wn.2d        at   760 ( "The     jury' s job is      not                                  of what




jury' s job is to determine whether the State has proved the charged offenses beyond a reasonable
 doubt. ").        But Emery is inapposite because the jury instruction here, considered as a whole,

 properly informed the jury that its job was to determine whether the State proved the charged



 5
     Exercising its inherent supervisory power, our Supreme Court has held that trial courts must
 give a reasonable              doubt instruction based            on   WPIC 4. 01. Bennett, 161 Wash. 2d at 318.




                                                                           9
No. 44265 -5 - II



offenses      beyond    a reasonable         doubt. See State         v.   Fedorov,               Wn.   App. ,        324 P.3d 784, 790


 2014).


             Stoll acknowledges that our Supreme Court held in State v. Pirtle, 127 Wash. 2d 628, 656-

58, 904 P.2d 245 ( 1995),            that a jury instruction properly defined reasonable doubt even though it

contained      the   phrase "'   abiding belief in the truth               of   the   charge. '     Br.    of   Appellant   at   27. Stoll


then     claims   that Pirtle    considered         only the      phrase "   abiding belief," not the phrase " belief in the


truth."      But this is incorrect; Pirtle considered the entire optional sentence at the end of WPIC

         6
4. 01.


             Washington courts have repeatedly held that WPIC 4. 01 correctly defines reasonable

doubt. Bennett, 161 Wash. 2d                   at   309 ( collecting    cases).      WPIC 4. 01 is based on a standard


instruction to which error was assigned in State v. Tanzymore, 54 Wash. 2d 290, 340 P.2d 178

    1959). Bennett, 161 Wash. 2d                at   308 &   n. 3.   In Tanzymore, our Supreme Court stated that the


standard instruction " has been accepted as a correct statement of the law for so many years, we

find the      assignment without merit." 54 Wash. 2d at 291; see also State v. Gile, 8 Wash. 12, 23, 35
P. 417 ( 1894) ( approving             an   instruction referencing "`            an abiding conviction of the truth of the

charge ").        Further, the United States Supreme Court has also found no error in instructions that

defined proof beyond a reasonable doubt by referencing " an abiding conviction, to a moral

               of   the truth    of   the   charge."      Victor, 511 U.S.           at   14 ( internal   quotation omitted).       Stoll' s
certainty,


argument fails.



6
  Pirtle held that "[ t] he addition of the last sentence does not diminish the definition of
reasonable doubt given in the [ previous] two sentences, but neither does it add anything of
 substance      to WPIC 4. 01.         WPIC 4. 01 adequately defines reasonable doubt. Addition of the last
 sentence was        unnecessary but             was not an error." 127 Wash. 2d at 658.




                                                                       10
No. 44265 -5 - II



                                      III.. LEGAL FINANCIAL OBLIGATIONS


         Stoll further argues for the first time on appeal that the trial court improperly imposed

legal financial obligations on the basis of a boilerplate finding unsupported by substantial

evidence that Stoll will likely have the ability to pay. In response, the State asserts that Stoll

failed to preserve this argument because he did not object in the trial court. We agree with the

State.


         We recently decided that           under   RAP 2. 5(   a),   a defendant is not entitled to challenge for


the first time on appeal the imposition of legal financial obligations on the basis of a boilerplate

finding. State v. Blazina, 174 Wash. App. 906, 911 - 12, 301 P.3d 492, review granted, 178 Wash. 2d
7
1010 ( 2013).       Stoll correctly notes that RAP 2. 5( a) gives us discretion to consider an issue

raised for the first time on appeal, but we decline to do so here.

                                  IV. COMMUNITY CUSTODY CONDITIONS


         Stoll argues that the trial court erred by imposing four community custody conditions

requiring him to ( 1) pay for S. J.     and    her   family   to     receive   counseling, ( 2) submit to penile


plethysmograph       testing   upon   the   request of   his community          corrections officer, (   3) comply with

various alcohol -
                related conditions, and ( 4) refrain from unsupervised use of the internet. The

State concedes that the trial court erred by imposing each of the four conditions. We accept the

State' s concessions and vacate these four conditions.


          Under the Sentencing Reform Act of 1981, chapter 9. 94A RCW, sentencing courts are

authorized to impose certain community custody conditions and required to impose others. State

v.   Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 ( 2008).                  The sentencing court has discretion to

 7 Our Supreme Court heard oral argument on Blazina on February 11, 2014.



                                                                11
No. 44265 -5 - II


impose crime -related conditions, and we review those conditions for a manifest abuse of

discretion. RCW 9. 94A.703( 3)( f); State v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 ( 1993).
                                  see

A.        Payment of Counselingfor Victim and Her Family

          The trial court did not enter a restitution order. Rather, as a condition of community


custody, it ordered Stoll to " pay for all counseling services /therapy costs incurred by his/her

victim and members of his /her immediate family as a direct result of his /her assault upon him/her

as ordered    by the   Court."    CP   at   21.    Both parties agree that this condition should be stricken


because the trial court lacked authority under RCW 9. 94A.703 to impose it. We agree and

vacate this condition.


          However, the parties dispute what should happen next. Without citation to authority, the


State asks us to remand, allowing the trial court " to enter a restitution order under RCW

9. 94A. 753 for the    payment of costs           for         related victim
                                                        crime -                 counseling."   Br. of Resp' t at 16.

Citing    RCW 9. 94A.753( 1),      Stoll argues that such a remand is inappropriate because a restitution


order would be untimely. We agree with Stoll.

          A court' s authority to order restitution derives solely from statute. State v. Davison, 116
Wash. 2d 917, 919, 809 P.2d 1374 ( 1991).                   RCW 9. 94A.753( 5) requires the sentencing court to

 order restitution whenever an offense results in a personal injury or property loss, unless

 extraordinary circumstances exist. But RCW 9. 94A.753( 1) provides in part,
           When restitution is ordered, the court shall determine the amount of restitution
           due at the sentencing hearing or within one hundred eighty days except as
           provided    in   subsection (    7)    of   this   section?'   The court may continue the hearing
           beyond the one hundred eighty days for good cause.

 8
     RCW 9. 94A.753( 7) states that restitution is required where the victim is entitled to
 compensation under the crime victims' compensation act, chapter 7. 68 RCW.



                                                                   12.
No. 44265 -5 -II




        Unless the restitution hearing is continued, the 180 -day period is mandatory. State v.

Tetreault, 99 Wn.        App.    435, 437, 998 P.2d 330 ( 2000); see State v. Kroll, 125 Wash. 2d 146, 147-


48, 881 P.2d 1040 ( 1994) (          considering an earlier version of the statute providing for a 60 -day

period).    Further, the sentencing court cannot grant a continuance after the 180 -day period has

expired.    State   v.   Johnson, 96 Wn.      App.   813, 816 -17, 981 P.2d 25 ( 1999).    An untimely

restitution order must be vacated. State v. Dennis, 101 Wash. App. 223, 229, 6 P.3d 1173 ( 2000).

        Here, the sentencing hearing occurred November 13, 2012. Stoll immediately appealed.

But RAP 7. 2( e) authorizes the trial court to enter orders deciding postjudgment motions after a

case has been accepted for appellate review. So the trial court had authority to enter a restitution

order within 180 days of Stoll' s sentencing even after this case was accepted for review.

           Nothing in the record shows that the sentencing court set a restitution hearing within the

prescribed time. Therefore, the 180 -day period has expired and any future restitution order

would be untimely. See Dennis, 101 Wash. App. at 229.

           This conclusion is further supported by our Supreme Court' s decision in State v. Griffith,

 164 Wash. 2d 960, 195 P.3d 506 ( 2008).             In Griffith, the sentencing court entered a timely

restitution order,       but   our   Supreme Court   vacated   it for insufficient   evidence. 164 Wash. 2d at 962 -


63.   In so doing, our Supreme Court prohibited the sentencing court from admitting new

 evidence on remand.           Griffith, 164 Wash. 2d     at   968. Our Supreme Court       explained, "   Introducing

 new evidence on remand would conflict with the statutory requirement that restitution be set




                                                              13
No. 44265 -5 -II


                                         9
within    180 days   after   sentencing. "   Griffith, 164 Wash. 2d at 968 n.6. Therefore, the 180 -day

period is not tolled while an appeal is pending.'°

B.        Penile Plethysmograph, Testing

          As a community custody condition, the trial court also ordered Stoll to " undergo periodic

polygraph and /or plethysmograph testing to measure treatment progress and compliance with

conditions of community custody at a frequency determined by his/her treatment provider and /or
    her Community Corrections Officer." CP
his /                                                 at   21.   Stoll argues that this condition is invalid to


the extent it requires plethysmograph testing as requested by a community corrections officer.''

The State concedes this point. We accept the concession.


          A sentencing court is authorized to impose community custody conditions, including

polygraph testing, that monitor compliance. State v. Riles, 135 Wash. 2d 326, 342 -43, 957 P.2d
655 ( 1998),   abrogated on other grounds by State v. Valencia, 169 Wash. 2d 782, 239 P.3d 1059

 2010). But "[ u] nlike       polygraph testing, plethysmograph testing does not serve a monitoring

purpose."     Riles, 135 Wash. 2d at 345. Although plethysmograph testing may be used to treat sex

offenders, see Riles, 135 Wash. 2d at 344, it is inappropriate " as a routine monitoring tool subject




9
     Two justices concurred in the vacation of the restitution order but dissented from the
 instructions to the sentencing court on remand. Griffith, 164 Wash. 2d at 968, 972 (Madsen, J.,
 concurring).


 1° We recognize that the 180 -day period may be equitably tolled where ( 1) the defendant acts in
 bad faith, deceives the State, or gives false assurances, and ( 2) the State acts diligently. State v.
 Duvall, 86 Wash. App. 871, 875, 940 P.2d 671 ( 1997). But equitable tolling is not applicable here.


 11 Stoll does not challenge any kind of polygraph testing or plethysmograph testing ordered by a
 treatment provider.




                                                           14
No. 44265 -5 - I1



only to the discretion   of a   community   corrections officer."   State v. Land, 172 Wash. App. 593,

605, 295 P.3d 782, review denied, 177 Wash. 2d 1016 ( 2013).


        The condition here is partially invalid. We vacate the portions of the community custody

condition that require Stoll to submit to plethysmograph testing at the discretion of the

community corrections officer. See Land, 172 Wash. App. at 606.

C.      Alcohol -
                Related Conditions


        Stoll further challenges community custody conditions numbered 10, 12, and 30:

         10)    The defendant shall not go into bars, taverns, lounges, or other places
                whose primary business [ is] the sale of liquor;

         12)    The defendant shall, at his /
                                            her own expense, submit to urinalysis and /or
                breathalyzer testing at the request of the [ CCO] or treatment provider to
                verify compliance;

         30)    The defendant shall not purchase, possess, or consume alcohol.


CP at 20 -21


        Stoll argues that we should strike these conditions, except the prohibition on consuming


alcohol, because they are not crime related or otherwise authorized by statute. The State largely

concedes this point but claims that the trial court properly required Stoll to submit to urinalysis

or breathalyzer testing. We agree with the State.

        Here, no evidence suggested that alcohol was related to Stoll' s offenses, so these

 conditions are not crime -related conditions authorized       by   RCW 9. 94A. 703( f). However, as Stoll


 concedes, RCW 9. 94A.703( 3)( e) authorizes a sentencing court to order, as a condition of

                                                          from consuming   alcohol."   Therefore, the
 community custody, that the      offender "[ r] efrain




 conditions requiring Stoll to submit to urinalysis or breath testing are appropriate as monitoring

 conditions. See Riles, 135 Wash. 2d at 342.



                                                          15
No. 44265 -5 -II



          We vacate the conditions to the extent they prohibit Stoll from ( 1) entering bars, taverns,

lounges, or other places whose primary business is the sale of liquor; and ( 2) purchasing or

possessing alcohol. Thus, we vacate condition 10, and we partially vacate condition 30.

D.         Use of the Internet

          Lastly, the trial court imposed a community custody condition stating,

          The defendant shall not use or access the internet ( including via cellular devices)
           or any other computer modem without the presence of a responsible adult who is
           aware of the conviction, and the activity has been approved by the Community
           Corrections Officer and the sexual offender' s treatment therapist in advance.

CP at 20. The State concedes that this condition is not crime related. Because the State is

correct, we vacate the condition. State v. O' Cain, 144 Wash. App. 772, 775, 184 P.3d 1262

 2008).


                              V. MOTION TO EXCUSE POTENTIAL JUROR FOR CAUSE

           In his SAG, Stoll contends that the trial court erred by denying his motion to excuse a

potential juror for cause due to alleged bias. We disagree.

           Both the federal and state constitutions guarantee a criminal defendant the right to a trial

by   an   impartial   jury.   U. S. CONST.   amend.   VI; WASH. CONST.          art.   I, § 22. To protect this right, a


trial judge must dismiss a potential juror who cannot set aside preconceived ideas and serve as a

fair   and   impartial juror. State   v.   Gonzales, 111 Wn.        App.    276, 277 -78, 45 P.3d 205 ( 2002); see


State v. Rupe, 108 Wash. 2d 734, 748 -49, 743 P.2d 210 ( 1987).

           Here, the trial court denied Stoll' s motion to excuse juror number 25 for cause, but Stoll

 later   used a   peremptory    challenge    to   excuse   juror   number   25. We need not decide whether the


 trial court erred because the use of a peremptory challenge to remove a juror who should have




                                                              16
No. 44265 -5 -II



been excused for cause cures any prejudice to the defendant. Rupe, 108 Wash. 2d at 749 -50. Thus,

Stoll cannot show a violation of his right to a trial by an impartial jury.

                                             VI. SUFFICIENCY OF THE EVIDENCE


           Stoll next asserts that the evidence is insufficient to support his convictions because the


testimony          was   inconsistent   and   there   was no physical evidence.   12 We disagree.

           In a challenge to the sufficiency of the evidence, the defendant admits the truth of all the

State' s evidence; therefore, we consider the evidence and all reasonable inferences from it in the

light most favorable to the State. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 ( 1992).

Further, circumstantial evidence and direct evidence are equally reliable. State v. Thomas, 150
Wash. 2d 821, 874, 83 P.3d 970 ( 2004).

           Given the applicable standard of review, Stoll' s claim fails. Because the State' s evidence

must be regarded as true, inconsistent testimony does not undermine the sufficiency of the

evidence.          13 Further, the absence of physical evidence is irrelevant because there was ample

testimony to support Stoll' s convictions.

                                                VII. VIDEOTAPED INTERVIEW


               Stoll raises five grounds contending that the trial court erred by admitting Detective

Stratton' s videotaped interview with S. J. We disagree.




 12 Stoll does not identify any particular elements for which sufficient evidence was lacking.
 13
      Stoll'   s   SAG further   states, "   Hypothetical[ l]y, if these heinous accusations were true, the
 alleged victim would not have simply went [ sic] back to bed, as she testified, logically, she
would have been in excruciating pain and needed, im[m] ediat[ e] ly, to get medical attention."
SAG at 1. But we determine the sufficiency of the evidence by reviewing the record, not by
pondering hypotheticals.



                                                                17
No. 44265 -5 -II


           First, Stoll asserts that the videotape was inadmissible because S. J. was available to


testify. This    appears   to   be   a claim of   evidentiary   error.   14 But evidentiary error cannot be

predicated on this ground because Stoll did not raise it in an objection in the trial court. ER

103( a).


           Second, Stoll asserts that his right to confront the witnesses against him was violated

                                                                                     15
because Detective Stratton           was unavailable    for   cross- examination.         We disagree because


Detective Stratton' s videotaped statements were not testimonial. A testimonial statement is a

solemn declaration or affirmation made to establish or prove some fact. Crawford v.

Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 ( 2004).                     Although the questions


Detective Stratton asked on the videotape were designed to elicit testimonial statements from

S. J., Stoll does not claim that Detective Stratton made any testimonial statements herself. In the

absence of testimonial statements from Detective Stratton, Stoll' s claim fails.

           Third, Stoll asserts that Detective Stratton vouched for S. J.' s credibility by asking S. J.

during the videotaped interview whether she promised to tell the truth.16 This was not vouching.
Vouching occurs when an attorney ( 1) expresses a personal belief as to the veracity of a witness

or ( 2) indicates that evidence not presented at trial supports a witness' s testimony. State v.

 Thorgerson, 172 Wash. 2d 438, 443, 258 P.3d 43 ( 2011).                    By asking S. J. to promise to tell the truth,



 14
      S. J. testified that she remembered talking with Detective Stratton. Therefore, we do not
understand Stoll to claim a confrontation clause violation.


 15 We review an alleged violation of the confrontation clause de novo. State v. Jasper, 174
Wash. 2d 96, 108, 271 P.3d 876 ( 2012).


 16 Stoll moved before trial to exclude the videotape on this ground.



                                                                18
No. 44265 -5 - II



Detective Stratton did not express a personal opinion or indicate that S. J.' s statements would be

true. This claim fails.


         Fourth, Stoll asserts that the videotape contained hearsay statements and the trial court

failed to hold a hearing on its admissibility. This claim fails because the trial court considered

the videotaped interview at a child hearsay hearing on the admissibility of S. J.' s hearsay

statements.




          Finally, Stoll asserts that the videotape was repetitive and inconsistent with in - ourt
                                                                                            c

testimony. This         appears   to be   an   evidentiary   claim   based   on   ER 403. But Stoll did not object on


this   ground   in the trial    court and,     therefore, this claim of evidentiary      error   fails. ER 103( a). Stoll


fails to show that admission of the videotape was error.

                                               VIII. CONFLICT OF INTEREST


          Stoll appears to assert that he received ineffective assistance of counsel because his

counsel had a conflict of interest based on having previously represented S. J.' s mother. We do

not consider this claim on appeal because it relies on facts outside the record.

          The trial record does not disclose whether Stoll' s counsel previously represented the

victim' s mother so as to create a conflict of interest. When an ineffective assistance claim relies

 on facts outside the trial record, a personal restraint petition is the appropriate Means of making

 the   claim.   State   v.   McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 ( 1995).                 We do not consider


 this claim on appeal.




                                                               19
No. 44265 -5 -II




                                            IX. CLINICIAN' S TESTIMONY


         Lastly, Stoll asserts that the clinician who examined S. J. testified to two statements that

were not admissible under          Fryer because they lacked general acceptance in the relevant

scientific community. Specifically, Stoll asserts that the clinician improperly testified that ( 1)

between 5 and 10 percent of sexual assault victims have abnormal results on a hymenal exam,

which the clinician performed on S. J.; and ( 2) after being damaged, hymenal tissue heals rapidly

and    completely      without   scarring. 18   Stoll then argues that ( 1) the prosecutor committed

misconduct by knowingly eliciting testimony that was at odds with the medical consensus; or, in
the   alternative, (   2) his counsel was ineffective for failing to object based on Frye. We disagree

because the clinician' s testimony did not violate the Frye rule.

             The Frye rule applies only where an expert' s testimony relies on a novel theory,

technique, or method. Anderson             v.   Akzo Nobel Coatings, Inc., 172 Wash. 2d 593, 611, 260 P.3d
857 ( 2011).        Stoll does not assert that the clinician' s testimony relied on anything novel. The

clinician was qualified to testify as an expert given her specialized training as a nurse, her .

experience treating child victims of sexual and physical assault, and her review of scientific

literature. See ER 702. Therefore, the prosecutor did not commit misconduct by eliciting the

clinician' s testimony, and Stoll' s attorney was not ineffective for failing to object.




 17
      Frye   v.   United States, 293 F. 1013 ( D. C. Cir. 1923) (   holding that scientific evidence is
 admissible only where it is based on methods that are generally accepted in the relevant scientific
 community). .


 18 Stoll quotes two phrases, but we are unable to find these quotations anywhere in the record of
 the clinician' s testimony.


                                                            20
No. 44265 -5 - II




                                             CONCLUSION


        We affirm Stoll' s convictions and sentence, except we vacate the four challenged

community custody conditions requiring Stoll to ( 1) pay for S. J. and her family to receive

counseling, ( 2)    submit to penile plethysmograph testing on the request of his community

corrections officer, (   3) refrain from entering bars or purchasing or possessing alcohol, and ( 4)

refrain from unsupervised use of the internet. Accordingly, we remand to the trial court to enter

a corrected judgment and sentence and take any further actions consistent with this opinion.

        Affirmed in part, reversed in part.


        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                     21